Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted under Application Number 16/545,886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Hashimoto (6,056,709) in figs 1-7 discloses a massage roller mechanism comprising: two round disks (81) (pair of drum-shaped members) (col 5, ln 15-22) and a plurality of massaging units (82) (rolling members) between the two round disks (81) (col 5, ln 22-26), a shaft (3) (driven rotary shaft) connecting the two round disks (81) (via center opening) (col 5, ln 18-20), a plurality of through apertures (as shown in fig 5, holding shafts (82) are disposed in indented portion of two round disk forming an aperture) evenly and respectively disposed around the shaft (3) on the two round disks (81) (as shown in fig 5, holding shafts (83) of massage units are connected to an aperture in the two round disks (81) and massage units are evenly and respectively disposed around the perimeter of the two round disks (81) (col 5, ln 27-32), the massaging unit utilizing an band (83) (holding shaft) to connect a plurality of massage beans (84) (rotary members) (col 5, ln 27-32), and the massaging units are secured onto each through aperture between the two round disks via the elastic band (as shown in fig 5, holding shafts (82) are disposed in indented portion of two round disk forming an aperture); Fradkin (5,551,951)  in figs 1-2 discloses a seat device including a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785